UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7694


MARLON BRAMWELL,

                                              Plaintiff - Appellant,

          versus


FEDERAL PRISON INDUSTRIES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-05-460-7; CA-03-2065)


Submitted: January 19, 2006                 Decided:   January 26, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlon Bramwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marlon   Bramwell   appeals   the   district   court’s   orders

dismissing his petition filed pursuant to 28 U.S.C. § 2241 (2000),

which the district court construed as a complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), and dismissed under 28 U.S.C. § 1915A(b) (2000),

and denying reconsideration.    We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Bramwell v. Fed. Prison Indus., Nos.

CA-05-460-7; CA-03-2065 (W.D. Va. July 19 & Sept. 28, 2005).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -